Citation Nr: 0432701	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-10 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for inflammatory 
muscles.

2.  Entitlement to service connection for reflux.

3.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1976 to August 1992.  He served in Southwest Asia from 
October 25, 1990, to April 14, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was remanded to the RO 
for additional development in March 2004.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of these claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate the claims.

2.  The evidence demonstrates the veteran's inflammatory 
muscles disorder was not incurred during nor as a result of 
service and was not manifest within one year of his release 
from active service.

3.  The evidence demonstrates the veteran's reflux disorder 
was not incurred during nor as a result of service and was 
not manifest within one year of his release from active 
service.

4.  The evidence demonstrates a chronic liver disorder was 
not incurred during service nor as a result of a service-
connected disability.




CONCLUSIONS OF LAW

1.  An inflammatory muscles disorder was not incurred as a 
result of any incident of active service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).

2.  A reflux disorder was not incurred as a result of any 
incident of active service.  38 U.S.C.A. §§ 1110, 1131, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

3.  A chronic liver disorder was not incurred as a result of 
any incident of active service nor as a result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in February 2002, prior to the initial adjudication of 
his claims.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the February 2002 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the July 2004 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the February 2002 notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain any additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that VA medical opinions pertinent to the issues on 
appeal were obtained in March 2004.  Although the veteran, in 
a July 2004 statement, asserted an "in-person" physical 
examination was required as a result of the March 2004 remand 
instructions, the Board finds the examination and provided 
medical opinions were appropriate and fully complied with the 
remand order.  The examiner provided sufficient explanation 
in the March 2004 report as to why an additional physical 
examination of the veteran was not considered necessary or 
appropriate.  The Board finds the available medical evidence 
is sufficient for adequate determinations of the issues on 
appeal.  Therefore, the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

Service Connection Claim
Factual Background

Service medical records are negative for complaint, 
diagnosis, or treatment for inflammatory muscles, reflux, or 
a liver disorder.  The veteran's April 1992 separation 
examination revealed normal clinical evaluations of the 
abdomen and viscera and the musculoskeletal system.  The 
veteran reported problems with arthritis and degenerative 
bone disease, but denied any stomach, liver, or intestinal 
trouble in his report of medical history.  

VA Persian Gulf Registry examination in March 1994 noted the 
veteran reported feeling okay, but that he experienced some 
joint stiffness primarily to the shoulders and knees.  He 
denied any significant past medical history, but stated he 
routinely used the over-the-counter medication "Imodium."  
The examiner noted the veteran was well developed, well 
nourished, and in no distress.  An abdominal examination was 
entirely within normal limits and examination of the 
extremities was basically normal except for some stiffness to 
the lower extremities.  The diagnoses included degenerative 
joint disease, by history.  

On VA general medical examination in June 1994 the veteran 
complained of diarrhea three to four times per month, with no 
specific food intolerance or relationship to stress.  He 
reported the disorder was relieved by over-the-counter 
medication.  The examiner noted bowel sounds were normoactive 
and that there was no rebound tenderness.  The diagnoses 
included history of diarrhea, etiology unknown.  

VA treatment records show the veteran was seen in February 
1995 with complaints related to diffuse arthralgia since 
November 1994.  A May 1995 report noted a diagnosis of 
probable inflammatory myopathy of unknown etiology which 
appeared to be resolving.  

On VA examination in February 1997 the veteran complained of 
intermittent diarrhea over the previous year, occurring 
approximately two to three times per week and lasting for two 
to three days.  He reported he experienced three to four 
bowel movements per day during these episodes.  He denied any 
known food intolerance or relationship to stress.  He stated 
he obtained relief using "Imodium AD."  He noted he 
experienced some occasional dark stools, but never any blood.  
He reported he had experienced a couple of episodes of 
diarrhea during service in Saudi Arabia, but that everyone 
else there had too.  The examiner noted the veteran was well 
developed and well nourished.  His weight was 216 pounds 
(lbs.).  The abdomen was slightly protuberant without 
organomegaly nor masses.  Bowel sounds were normoactive and 
there was no rebound tenderness.  The diagnoses included 
diarrhea, etiology unknown.  

VA Persian Gulf review examination in July 1997 noted the 
veteran's present complaints included diarrhea, joint pain, 
and myopathy of the shoulders.  He stated his diarrhea had 
been ongoing for approximately one year and had not increased 
nor declined in severity.  He described weekly episodes of 
diarrhea lasting from three to four days and resolving 
spontaneously.  He reported he had not altered his diet and 
that he was eating mainly vegetables.  He stated he was 
unaware of any precipitating factors and reported relief with 
"Imodium AD."  He denied any history of blood in his bowel 
movements, peptic ulcer disease, abdominal pain, nausea, or 
vomiting.  The examiner noted the abdomen was slightly obese 
without organomegaly, masses, nor tenderness.  The bowel 
sounds were normoactive and there was no rebound tenderness.  
The diagnoses included history of chronic diarrhea with no 
clinical nor laboratory abnormalities.  An orthopedic 
examination included diagnoses of impingement syndrome of the 
left shoulder, mild osteoarthritis of the ankles, and left 
ankle ganglion.  

VA medical records dated in September 2001 noted tests for H. 
pylori, a bacterium associated as a cause of ulcers, were 
positive.  The veteran was provided medication to kill the 
bacteria.  A December 2001 report noted liver lab work 
revealed findings a little above normal.  Records dated in 
June 2002 noted a prior medical history of inflammatory 
myopathy.  A January 2003 rheumatology clinic note included a 
diagnosis of seronegative spondyloarthropathy.  

In his February 2003 substantive appeal the veteran stated 
his inflammatory muscle stiffness and soreness began after 
his return from Saudi Arabia.  He stated he had experienced 
what he assumed was acid indigestion during service and had 
had treated the disorder with "Rolaids" and "Mylanta."  He 
reported these disorders had continued after his release from 
active service.  He also stated that his doctors had informed 
him that his liver abnormality was due to medication he used 
to treat his acid reflux.  

VA medical records dated in March 2003 noted a likely 
diagnosis of seronegative spondyloarthropathy, possibly 
related to inflammatory bowel disease.  It was noted the 
veteran had moderately active arthritis especially to the 
knees and ankles.  The examiner noted flexible sigmoidoscopy 
had been normal and that the veteran's bloody diarrhea had 
decreased to about one episode per week.  Records show 
colonoscopy in June 2003 revealed internal hemorrhoids.  
Subsequent reports note diagnoses of small hiatal hernia, 
internal hemorrhoids, and seronegative spondyloarthropathy 
without opinion as to etiology.  No diagnosis of inflammatory 
bowel disease was provided.

VA medical opinion provided in March 2004 based upon a review 
of the evidence of record noted the veteran had an 
inflammatory joint disease manifested by stiffness and 
generalized soreness, but that there was no evidence of this 
particular illness having been incurred during service or 
within one year of his release from active service.  The 
examiner also noted that the veteran had a hiatal hernia with 
reflux disease, but that there was no evidence of this 
disorder during service or within one year of his release 
from active service.  It was also noted that recent liver 
function studies did not show the veteran had sustained any 
permanent liver dysfunction.  In conclusion, the examiner 
stated there was no indication from the veteran's treatment 
records that he had an undiagnosed illness.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be considered service 
connected.  38 C.F.R. § 3.310 (2004).  

Regulations pertinent to disability claims related to service 
in Southwest Asia were amended, effective June 10, 2003.  See 
68 Fed. Reg. 34539 (June 10, 2003).  These matters, however, 
are unaffected by rule changes recently proposed by VA.  See 
69 Fed. Reg. 44,614 (July 27, 2004).

In promulgating its final rule amending 38 C.F.R. § 3.317 on 
June 10, 2003, VA noted that Section 202(a) of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103 (enacted December 27, 2001) (the Act) amended 38 U.S.C. 
§ 1117 to expand the definition of "qualifying chronic 
disability" (for service connection) to include not only a 
disability resulting from an undiagnosed illness as stated in 
prior law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C. § 1117(d).  See 68 Fed. Reg. 
34539.  

It was also noted that Section 202(a) of the Act expanded the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) defined by a cluster of signs or symptoms."  The 
rulemaking action further clarified that this category of 
illnesses was defined in the new § 3.317(a)(2)(ii) to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was also 
noted that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained" and that this definition 
is based on the Joint Explanatory Statement for H.R. 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
December 13, 2001, 147 CR 13235 at 13238.  It was noted that 
VA, as yet, had not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and only chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
currently met this definition.  

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2006, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2004).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  Id.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran's inflammatory muscles and reflux disorders were not 
incurred in service nor as a result of active service.  These 
disorders are also not shown to have been manifest within one 
year of his release from active service nor to have been 
incurred as a result of his service in Southwest Asia.  
Although a March 2003 VA medical report indicated the 
veteran's inflammatory muscle disorder was possibly related 
to an irritable bowel disease a disorder for which 
presumptive service connection may be granted, no confirmed 
diagnosis of irritable bowel syndrome was subsequently 
provided after additional medical study.  The evidence also 
demonstrates a chronic liver disorder was not incurred during 
service nor as a result of a service-connected disability.  
The Board finds the March 2004 VA medical examiner's opinions 
as to these matters is persuasive.  

Although the veteran believes that these disorders are 
related to service, he is not a licensed medical practitioner 
and he is not, therefore, competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
entitlement to service connection for inflammatory muscles, 
reflux, or liver disorders is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to service connection for inflammatory muscles is 
denied.

Entitlement to service connection for reflux is denied.

Entitlement to service connection for a liver disorder is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



